      Case 6:19-cv-06704-FPG-MJP Document 81 Filed 01/19/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK

_____________________________________________

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                   Plaintiff,                      DECISION AND ORDER
                                                   19-CV-6704 FPG/MJP
vs.

GREEN LANTERN INN, INC., et al.,

                   Defendants.

_____________________________________________


      Pedersen, M.J. Before the Court is plaintiff Equal Employment Opportunity

Commission’s (“EEOC”) application to compel production of documents in response to

its Federal Rule of Civil Procedure 34 request. (Mot. to Compel, Sept. 24, 2020, ECF

No. 32.) After reviewing the motion, the opposition by defendant Green Lantern Inn,

Inc., doing business as Mr. Dominic’s on Main (“Defendant”) (ECF No. 39), and

EEOC’s reply (ECF No. 44), the Court hereby orders Defendant to produce the

documents demanded in EEOC’s Rule 34 demand.

      Defendant contends that EEOC’s “excessive discovery demands” are

premature because there has been no “proof of wrongdoing.” (Petralia Decl. ¶ 2,

Oct. 6, 2020, ECF No. 39.) He further argues that one of the complaining witnesses,

Ms. Ritchie, was fired by Defendant for having served alcohol to a minor and was

caught in a sting operation by the Fairport Police Department. (Id. ¶ 4.) Therefore,

Defendant asserts that EEOC’s allegation that the firing was based on a pretext “is
      Case 6:19-cv-06704-FPG-MJP Document 81 Filed 01/19/21 Page 2 of 5




an outright lie.” (Id.) Defendant characterizes EEOC’s actions a “just big government

overreach.” (Id. ¶ 35.) 1

       In addition to the arguments above, Defendant also contends that EEOC’s

discovery demands are excessive, citing to Fed. R. Civ. P. 26(b). (Petralia Decl. ¶ 38,

ECF No. 39.)2 For example, Defendant contends that EEOC’s demand for financial

records from The Green Lantern Inn, Inc., as well as the allegedly associated Pullman

Associates, LLC, is irrelevant to showing “whether sexual harassment happened.

Further, they are confidential.” (Id. ¶ 39.) However, as EEOC explained, it requested

the financial records in relation to the damages portion of its case, and to determine

whether the two companies (The Green Lantern Inn, Inc., and Pullman Associates,

LLC) are so closely associated as to constitute a signer employer for the purposes of

Title VII. (EEOC Mem. of Law 25, Sept. 24, 2020, ECF No. 32-1.) Defendant

responded that discovery on its finances should await a finding of liability. 3




       1 Mr. Petralia’s declaration jumps from paragraph 4 on page 1, to paragraph 35 on
page 2, without any paragraphs 5 through 34.
       2  W.D.N.Y. Loc. R. Civ. P. 7(a)(3) states in pertinent part as follows: “An affidavit,
declaration, or affirmation must not contain legal arguments, but must contain factual and
procedural background relevant to the motion it supports.” Nevertheless, counsel has
included legal argument and citations in his affidavit. EEOC has asked the Court to strike
the affidavit because of non-compliance with the local rule, and points out that the Court has
twice in the past stricken Defendant’s documents for failure to comply with the requirements
of the local rules. (EEOC Reply Mem. at 2 n.2, Oct. 13, 2020, ECF No. 44.) The Court declines
the invitation this time, however, cautions counsel that it may not extend the same leniency
in the future.
       3 Also pending before the Court is EEOC’s request for a default to be entered against
Pullman Associates, LLC, and Defendant’s response thereto. (ECF Nos. 78 & 79.) That
application will be decided by a separate decision and order after January 20, 2021 (Text
Order, Jan. 15, 2021, ECF No. 80.).

                                              2
      Case 6:19-cv-06704-FPG-MJP Document 81 Filed 01/19/21 Page 3 of 5




      As this is a federal law case, the Court determines that the more efficient

procedure is to permit discovery of financial information to support a potential claim

for punitive damages, while leaving it to the discretion of the trial court to bifurcate

the trial between the merits and damages. Hazeldine v. Beverage Media, Ltd., No. 94

CIV. 3466 (CSH), 1997 WL 362229, at *3 (S.D.N.Y. June 27, 1997) (“Although the

case law provides little definitive guidance on this issue, I agree with Judge Motley

that pre-trial financial discovery and a bifurcated trial is the more efficient method

of managing a trial involving a punitive damages claim.”) As for Defendant’s concerns

with confidentiality, that can be resolved with a protective order. Fed. R. Civ. P. 26(c).

      Regarding electronically stored information (“ESI”), EEOC requested the

production of ESI and defined the format in which it wanted that information

produced. (EEOC Mem. of Law at 11 n.2.) Defendant has not produced any ESI to

date and has informed EEOC’s counsel, in essence, that it would not produce ESI.

(Smolik Decl. ¶ 6, Sept. 24, 2020, ECF No. 32-2; Email from Arnold Petralia to Sara

Smolik (Aug. 24, 2020 at 3:56 p.m.) ECF No. 24-4 (“As for ESI, Mr. Tachin got an

estimate that is would cost $33,000. Further, it encroaches on Dominic employee’s

privacy rights. Whether prior counsel’s response waived the cost objection is a matter

we will have to fight in court. It is like a police state demand.”)

      In EEOC’s words, “[b]y refusing to produce discovery, Mr. Dominic’s has

effectively granted itself a motion to stay that it has never filed.” (EEOC Mem. of Law

at 7, ECF No. 32.) Nothing in Defendant’s opposition raises issues that preclude an

order to compel. The email correspondence is insufficient to raise the cost burden as



                                            3
     Case 6:19-cv-06704-FPG-MJP Document 81 Filed 01/19/21 Page 4 of 5




required by law. Cliffstar Corp. v. Sunsweet Growers, Inc., 218 F.R.D. 65, 69

(W.D.N.Y. 2003) (“for a burdensomeness objection to be sustained, a motion to compel

on this ground must be opposed by an affidavit of a person with knowledge of the

record keeping system with the requested party explaining in reasonable detail the

factual basis for such an objection.”). Defendant has made no such showing here.

EEOC’s demands are only for records held by Defendants, not the employees. (EEOC

Reply Mem. of Law at 3, ECF No. 44.) Thus, any privacy concerns can be easily

resolved with a protective order. Defendant’s opposition evidently included an

argument not raised on this motion—that the business is now closed. EEOC’s

demands were made before the business closed and adequately notified Defendants

of their duty to preserve relevant evidence for later discovery, or face a motion

regarding spoliation. However, the Court need not consider this argument since it

was not raised in Defendant’s opposition to EEOC’s motion to compel. (Petralia Decl.,

ECF No. 39.)

      Therefore, the Court hereby grants EEOC’s application (ECF No. 32) to compel

and directs that Defendant comply with the discovery demands by March 1, 2021.

Defendant is directed to:

      (1) Search all computer hard drives, cell phones, cloud storage systems, email

accounts, and social media accounts associated with Mr. Dominic’s for responsive ESI

and produce all responsive ESI located through that search, in the format requested

by EEOC, by March 1, 2021;




                                         4
     Case 6:19-cv-06704-FPG-MJP Document 81 Filed 01/19/21 Page 5 of 5




      (2) Search all email accounts, cell phones, and social media accounts used by

John Tachin, Patti Warren, Anthony Barbone, Jenna Kavanagh, Lauren Kessler and

Donna German, during the relevant time, for responsive ESI and produce all

responsive ESI located through that search, in the format requested by EEOC, by

March 1, 2021;

      (3) Produce documents responsive to EEOC’s Rule 34 Request Nos. 44–55, by

February 5, 2021.

SO ORDERED.


DATED:      January 19, 2021
            Rochester, New York
                                      _______________________________________
                                      MARK W. PEDERSEN
                                      United States Magistrate Judge




                                        5
